DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 10/28/2021.  Claims 1-4, 7-13, 23-25, 28-31, 33, 34, and 36-42 are pending.  Claims 1, 23, and 41 are independent.  Claim 11 is withdrawn.  Claims 5, 6, 14-22, 26, 27, 32, and 35 are canceled.  Claims 37-42 have been newly added.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-10, 12, 13, 23-25, 28-31, 33, 34, and 36-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the opening having a constant size through the entire length of the first tissue augmentation block such that any of a width, a height, and a diameter of the opening is constant through the entire length of the first tissue 
Claim 23 recites the limitation “the opening having a constant size through the entire length of the first tissue augmentation block such that any of a width, a height, and a diameter of the opening is constant through the entire length of the first tissue augmentation block.”  The limitation is indefinite because it is unclear how the opening has a diameter when it has a width and a height.

The art rejection(s) below is/are made as best understood by the examiner because of the 35 U.S.C. 112 issue(s) stated above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nobles et al. (US Pub. No.: 2007/0010829).
Regarding claim 41, Nobles discloses a soft tissue suture repair system, comprising, a tissue augmentation block (124, Figs. 5-10 and 19-23; or alternatively, 124 shown in Fig. 24) having in three dimensions a length (length or longest dimension of 124), a width, and a thickness (the width and thickness of a cross section of 124 perpendicular to the length of 124, Figs. 5-10 and 19-24) the length extending from a proximal-most end of the tissue augmentation block to a distal-most end of the tissue augmentation block and being the longest of the length, the width, and the thickness of the tissue augmentation block (Figs. 5-10 and 19-24), as well as an opening (central opening of 124, Figs. 5-10 and 19-24) extending through the length of the tissue augmentation block from the proximal-most end of the tissue augmentation block to the distal-most end of the tissue augmentation block; and a threader (128, Fig. 19 and Para. [0058]) pre-disposed through the opening of the tissue augmentation block in a first configuration, the threader having a proximal handle (132, Fig. 19), a distal receiving end (the distal receiving end at 130, Fig. 19), and an intermediate portion (the portion between 132 and 130, Fig. 19) extending between the proximal handle and the distal receiving end, the intermediate portion being disposed through the opening of the tissue augmentation block and the threader being configured to be removed from the opening to dispose the tissue augmentation block onto a suture (such as 40 and/or 42, Fig. 19)  by associating the suture with the distal receiving end and applying a force to the proximal handle to advance the distal receiving end towards the tissue augmentation block (Figs. 19-20 and Para. [0058]); wherein the tissue augmentation block and the .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobles et al. (US Pub. No.: 2007/0010829) as applied to claim 28 above, and Paulos (US Pub. No.: 2012/0158053).
Regarding claim 42, Nobles discloses substantially all the limitations of the claim as taught above but fails to disclose that the tissue augmentation block comprises collagen.
Paulos teaches, in the same field of endeavor (suture block/button), a tissue augmentation block (1010, Figs. 10-10E) is formed of collagen (Para. [0113]). 

Claims 1, 7, 8, 12, 13, 23-25, 28-30, 34, and 36-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coleman (Us Pub. No.: 2017/0143551) in view of Nobles et al. (US Pub. No.: 2007/0010829).
Regarding claims 1, 7, 8, 12, 13, 23-25, 28-30, 34, 36, 41, and 42 Coleman discloses a soft tissue repair system/kit, comprising: a first tissue augmentation block or one or more tissue augmentation blocks (50, Figs. 9 and 14) having in three dimensions a length (see Figure below), a width (see Figure below), and a thickness (see Figure below), the length extending from a proximal-most end (see Figure below) of the first tissue augmentation block to a distal-most end (see Figure below) of the first tissue augmentation block and being the longest of the length, the width, and the thickness of the first tissue augmentation block (see Figure below), the first tissue augmentation block having a rectangular cross section between the proximal-most end and the distal-most end (Fig. 9 and Para. [0013]), the rectangular cross section being defined by the width and the thickness of the first tissue augmentation block (see Figure below), the width of the first tissue augmentation block being larger than the thickness (see Figure below), the first tissue augmentation block having a planar tissue-engaging surface (bottom surface/surface facing the tissue, Figs. 9 and 14) defined by the width and the length and a second surface (upper surface or surface facing away from the tissue, 

    PNG
    media_image1.png
    408
    535
    media_image1.png
    Greyscale

	Nobles teaches, in the same field of endeavor (soft tissue suture repair system), a first threader (128, Fig. 19) pre-disposed through the opening of a first tissue block (124, Fig. 19 and Para. [0058]) in a first configuration (Fig. 19), the first threader being configured to be removed from the opening of the first tissue block to pass a first suture limb (40 and/or 42, Figs. 19 and 20 and Para. [0058]) through the opening of the first tissue block from the proximal-most end to the distal-most end of the first tissue block to dispose the first tissue block on the first suture limb (Figs. 19 and 20 and Para. [0058]); wherein the first tissue block and the threader are configured such that removing the threader and disposing the first tissue block on the first suture limb transforms the first tissue block from the first configuration (Fig. 19) into a second configuration(Fig. 20) with respect to the first suture limb (Fig. 20 and Para. [0058]); wherein the threader has 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Coleman to include a first threader pre-disposed through the opening of the first tissue augmentation block in a first configuration, the first threader being configured to be removed from the opening of the first tissue augmentation block to pass a first suture limb through the opening of the first tissue augmentation block from the proximal-most end to the distal-most end of the first tissue augmentation block to dispose the first tissue augmentation block on the first suture limb; wherein the first tissue augmentation block and the threader are configured such that removing the threader and disposing the first tissue augmentation 
	Regarding claims 37-40, Coleman in view of Nobles discloses all the limitations of claims 1 and 23 as taught above and further discloses that the opening is defined by the width and height of the opening, the opening having a substantially rectangular shape (see Figure above and Fig. 9); wherein the width and the height of the opening are in a same orientation as the width and the thickness of the first tissue augmentation block, with the width of the opening being larger than the height of the opening (see Figure above and Fig. 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substantially 
Claims 2-4, 9, 31, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coleman (Us Pub. No.: 2017/0143551) in view of Nobles et al. (US Pub. No.: 2007/0010829) as applied to claims 1 and 23 above, and further in view of Cropper et al. (US Pub. No.: 2008/0275476).
Regarding claims 2-4, Coleman in view of Nobles discloses all the limitations of claim 1.  Coleman further discloses a second tissue augmentation block (another block 50, Figs. 9 and 14) having in three dimensions a length, a width, and a thickness, the length extending from a proximal-most end of the second tissue augmentation block to a distal-most end of the second tissue augmentation block and being the longest of the length, the width, and the thickness of the second tissue augmentation block, as well as an opening extending through the length of the second tissue augmentation block from the proximal-most end of the second tissue augmentation block to the distal-most end of the second tissue augmentation block; wherein the second tissue augmentation block is configured to extend along a length of the second suture limb to increase a second tissue engaging surface area of the second suture limb along the length of the second suture limb (Figs. 9 and 14, the second tissue augmentation block has the same configuration as the first tissue argumentation block).  However, Coleman in view of 
Cropper teaches, in the same field of endeavor (a soft tissue suture repair system), a soft tissue suture repair system comprising multiple threaders (a first threader 50 and a second threader 50) pre-disposed through multiple tissue argumentation blocks (a first tissue argumentation block 40 and a second tissue argumentation block 40, Para. [0022]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Nobles to include a second threader pre-disposed through a second tissue augmentation block as taught by Cropper such that the second tissue augmentation block and the second threader have the same configurations as the first tissue augmentation block and the second thread as taught by Cropper, such that second tissue augmentation block having in three dimensions a length, a width, and a thickness, the length extending from a proximal-most end of the second tissue augmentation block to a distal-most end of the second tissue augmentation block and being the longest of the length, the width, and the thickness of the second tissue augmentation block, as well as an opening extending through the length of the second tissue augmentation block from the proximal-most end of the second tissue augmentation block to the distal-most end of the second tissue 
Regarding claim 9, Coleman in view of Nobles discloses substantially all the limitations of the claim and further disclose an installation tool (Coleman, delivery tool shown in Fig. 49) having a handle portion (Coleman, handle, Fig. 49).  However, neither Coleman nor Nobles discloses a cartridge having a length and a width that is sized to receive and retain the first tissue augmentation block disposed on the threader, with the threader extending through the entire length of the cartridge.
Cropper teaches an installation tool (combination of 30 and 20) comprising a cartridge (20, Fig. 3) having a length and a width that is sized to receive and retain a first tissue augmentation block (20, Fig. 3) disposed on a threader (50, Fig. 3), with the threader extending through the entire length of the cartridge (Fig. 3).

Regarding claims 31 and 33, Cropper further teaches a packaging, the packaging having the first tissue augmentation block and first threader disposed therein, the first threader being pre-disposed through the opening of the first tissue augmentation block in the packaging (Para. [0022]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Coleman in view of Nobles to include a packaging, the packaging having the first tissue augmentation block and first threader disposed therein, the first threader being pre-disposed through the opening of the first tissue augmentation block in the packaging as taught by Cropper in order to maintain the first tissue augmentation block and first threader sterile until it is opened in the medical facility (Cropper, Para. [0022]).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coleman (Us Pub. No.: 2017/0143551) in view of Nobles et al. (US Pub. No.: 2007/0010829) as applied to claim 1 above, and further in view of Dean et al. (US Pub. No.: 2013/0296893).

Dean teaches, in the same field of endeavor (a soft tissue repair system), a soft tissue repair system comprising at least one additional tissue augmentation block (additional 114, Figs. 4A or 4B, or 113A-1, 113B-1, or 113C, Fig. 22C) disposed of a first suture limb (112, Fig. 4A, 4B, or Fig. 22C) by having multiple tissue augmentation blocks (multiple 114, Figs. 4A or 4B, or 113A-1, 113B-1, or 113C, Fig. 22C) disposed on the first suture limb.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Coleman in view Nobles to include at least one additional tissue augmentation block disposed of the first suture limb as taught by Dean in order to protect soft tissue from damage caused by the suture at different locations along the suture (Dean, Para. [0079] and Fig. 22C).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 7-10, 12, 13, 23-25, 28-31, 33, 34, and 36-42 have been considered but are moot in view of new ground(s) of rejection.                                                                                                                                                                         
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/Primary Examiner, Art Unit 3771